Mathews, J.
delivered the opinion of the court. This is a suit by an overseer against his employer. It is founded on articles of agreement entered into between the parties, which are alleged by the plaintiff to have been violated by the defendant, in discharging him without cause, from his service.
The cause was submitted to a jury, in the court below, who found a verdict for the plaintiff, and assessed his damages to the sum of one hundred and twenty-five dollars; judgment was rendered in conformity thereto, and the defendant appealed.
A just decision of this suit depends principally on a fair construction of the agreement *157entered into by the parties previous to the time at which the appellee commenced his services as overseer of the appellant's plantation. We have examined this instrument attentively. and also the other evidence of the case, and are clearly of opinion that the defendant was justifiable in dismissing the plaintiff from his employment; and that she is only liable to pay him pro rata, of the whole year, for the period of service actually performed.
West'n District,
Sept. 1824.
The defendant pleaded in compensation, an account against the plaintiff, of which the record shews no proof. Neither is there any evidence as to the furnishing, or not furnishing, the provisions stipulated in the written contract.
We are of opinion, that the law and evidence of the case do not support the verdict and judgment of the court below.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be avoided, reversed and annulled.
And proceeding here to give such judgment as ought in our opinion, to have been given in the court below, it is ordered, adjudged and decreed, that the plaintiff and appellee do recover from the defendant and appellant, the *158sum of seventy-eight dollars and twenty-five cents, and that the appellee pay the costs of this appeal, &c.
Baldwin for the plaintiff, Thomas for the defendant.